

117 HR 5049 IH: No Time Limit for Justice Act
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5049IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Ms. Moore of Wisconsin introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide incentives for States to eliminate statutes of limitation related to child sexual abuse, and for other purposes.1.Short titleThis Act may be cited as the No Time Limit for Justice Act.2.FindingsCongress finds the following:(1)According to the Children’s Bureau of the Administration on Children, Youth and Families of the Department of Health and Human Services, every 9 minutes, a child is sexually assaulted in the United States, and 93 percent of victims know the perpetrator, who is often related to the victim.(2)Child sexual abuse can have a serious impact on the physical and mental health of victims, who often experience post-traumatic stress disorder, shame, guilt, anxiety, and depression.(3)A study from the National Institutes of Health found that between 60 and 80 percent of victims of childhood sexual abuse wait until adulthood to disclose their abuse.(4)Due to the especially heinous nature of child sexual abuse, it is imperative that perpetrators of this crime are punished and prevented from reoffending, and that victims have the opportunity to see their abusers brought to justice.(5)Statutes of limitations for felony sex crimes against minors differ by State, and some end as little as 3 years after the crime occurred, even for crimes like production of child sexual abuse imagery. For victims, statutes of limitations can hinder their ability to seek justice and hold their perpetrator accountable.3.DefinitionsIn this Act:(1)Covered grant programThe term covered grant program means the grant program under part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program).(2)Sexual abuseThe term sexual abuse has the meaning given the term in section 111 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g).4.Increased funding for grants authorized under stop grant program(a)In generalThe Attorney General shall, in accordance with subsection (b), increase the total amount of each grant awarded to a State under the covered grant program, if, as of the first day of the fiscal year for which the grant is being awarded—(1)child sexual abuse criminal offenses under the laws of the State are not subject to a statute of limitations; and(2)civil actions authorizing damages for victims of child sexual abuse under the laws of the State are not subject to a statute of limitations.(b)Grant increaseThe amount of an increase provided to a State under subsection (a) shall be equal to not more than 5 percent of the average of the total amount of funding provided to the State under the covered grant program during the 3 most recent fiscal years in which the State was awarded a grant under the covered grant program.(c)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of 2022 through 2026 to carry out this section.